 In the Matter of NATURAL PROnucTSCOMPANY, Ei IPLOTERandINTER-NATIONAL BROTHERHOOD OF TEAMSTERS,CHAUFFEURS,WAREHOUSE-MEN AND HELPERS OF AMERICA, LOCAL829, A. F. L.,PETITIONERCase No. 1-RC-893SUPPLEMENTAL DECISIONANDCERTIFICATION OF REPRESENTATIVESOctober 4, 1949Pursuant to a Decision and Direction of Election issued by theBoard herein on April 20, 1949, an election by secret ballot was con-ducted under the direction and supervision of the Regional Directorfor the First Region, among the employees in the unit described inthe Decision.'Upon the conclusion of the balloting, a Tally of Bal-lots was furnished the parties in accordance with the Rules and Regu-lations of the Board.The tally shows that of 10 eligible voters all cast ballots, of which4 were for the Petitioner, 2 were cast against the Petitioner and 4were challenged.As the challenged ballots could affect the results of the election,the Regional Director investigated the issues raised by the challenges.On June 6, 1949, he issued and duly served upon the parties his Re-port on Challenges in which he recommended that the challenges tothe ballots of Alphonse Fiore, Albert Washington, and Ernest P.Vaka be sustained and that no determination be made of the challengeto the ballot of Frank Oapobianco.Thereafter, the Employer filedexceptions to the Regional Director's recommendations as to the bal-lots of Vaka and Capobianco. On June 28, 1949, the Board directedthat the record in this proceeding be reopened and that a furtherhearing be held for the purpose of ascertaining the exact nature ofthe duties performed by these two employees.This hearing washeld on August 2,1949.'Matter of Natural ProductsCompany,82N. L. R. B. 1418. The unit consists of allproduction and maintenanceemployees,including truck drivers,but excluding the sales-men, office and clericalemployees,and all supervisors as definedin the Act."86 N. L. R. B., No. 49.382 NATURAL PRODUCTS COMPANYSUPPLEMENTARY FINDINGS OF FACT383Ernest P. Vaka was challenged by the Petitioner on the ground thatlie is not employed within the appropriate unit.Vaka has been em-ployed by the Employer for 29 years. For 26 of these years he workedas an outside salesman.For the past 21/z years he has been perform-ing the duties of an inside man and is listed on the Employer's payroll as "office miscellaneous."His main duties consist in preparing adaily work sheet for the production department from orders receivedin the mail.He also takes orders for merchandise over the telephoneand writes up these orders as a salesman.He spends 2 or 3 hours ofeach day at his desk checking orders and price lists, and the remainderof his time he spends circulating about the plant checking on em-ployees.He receives a salary of $85 per week, which is the secondhighest paid in the plant, second only to the general manager.Healso owns J percent of the stock of the Employer.In view of the foregoing, we find that Ernest P. Vaka is not a pro-duction and maintenance employee and is therefore not included inthe unit found appropriate.Accordingly, we further find that hewas not eligible to vote in the election and hereby sustain the challengeto his ballot.As.no exceptions were filed to the Regional Director's recommenda-tions as to the ballots of Alphonse Fiore and Albert Washington, wehereby adopt his recommendations and sustain the challenges to theseballots.In view of the fact that the remaining challenged ballot, thatof Frank Capobianco, cannot affect the election results, we find itunnecessary to pass on the validity of his ballot.As it appears from the Tally of Ballots that the Petitioner has se-cured,a majority of the valid votes cast, we shall certify it as thecollective bargaining representative of the employees in the unit.CERTIFICATION OF REPRESENTATIVESIT IS HEREBY CERTIFIED that International Brotherhood of Teamsters,Chauffeurs, Warehousemen, and Helpers of America, Local 829, A. F.L., has been designated and selected by a majority of the employees inthe unit found appropriate in the Decision and Direction of Electionherein, as their representative for the purposes of collective bargain-ing, and that, pursuant to Section 9 (a) of the Act, as amended; thesaid organization is the exclusive representative of all the employeesin such unit for the purposes of collective bargaining with respect torates of pay, wages, hours of employment, and other conditions ofemployment.MEMBERS HOUSTON and MURDOCK took no part in the consideration ofthe above Supplemental Decision and Certification of Representatives.